The plaintiff in this case upon instituting its foreclosure action sought a receiver of rents. A notice to show cause was issued and from the insertions in the handwriting of the court (Simpson, J.) it is evident that the notice received due consideration and a receiver was appointed. The case has now gone to judgment and on evidence which showed an equity a law day of a year was fixed. Attorneys for the *Page 152 
plaintiff prepared a judgment file including a stay of execution clause.
The court has no quarrel with the proposition that a mortgagee is entitled to take peaceful possession, but after judgment where there is a receiver no good and much harm might result to the owner of the equity or second mortgagee if immediate possession were allowed. Parties should be willing to abide the judgment of this court as to the disposition of the rents after it develops whether or not the property itself is sufficient to satisfy the debt. Evidence can then be taken and that question should not now be pre-judged. It would simply put the owner of the equity or the second mortgagee in the position of bringing an action to account. The receiver can be safely trusted to conserve and the court to make disposition of the avails of what is collected.
   The motion is denied.